—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered October 23, 1992, convicting defendant, after a jury trial, of attempted rape in the first *245degree and sexual abuse in the first degree, and sentencing him, as a second violent felony offender, to concurrent terms of 71h to 15 years and 31/2 to 7 years, respectively, unanimously affirmed.
Defendant’s claim that the evidence was legally insufficient to establish that he intended to forcibly compel the complainant to engage in sexual intercourse is unpreserved for appellate review (People v Gray, 86 NY2d 10), and we decline to review it in the interest of justice. In any event, if we were to review it, we would find that the complainant’s testimony, viewed in a light most favorable to the People (People v Contes, 60 NY2d 620, 621), that defendant entered the ladies’ room of Penn Station, grabbed her buttocks, demanded sex, pushed her to the floor, obstructed her escape, pulled down his fly, and again demanded sex was evidence legally sufficient to establish defendant’s intent to commit rape and actions carrying that intent forward to within dangerous proximity of the criminal end (see, Matter of Khaliek W., 193 AD2d 683; People v Cobb, 188 AD2d 308, lv denied 81 NY2d 969; see also, People v Kelly, 166 AD2d 195, lv denied 76 NY2d 987; People v Pereau, 99 AD2d 591, affd 64 NY2d 1055). We further find that the verdict was not against the weight of the evidence. Concur—Milonas, J. P., Wallach, Nardelli, Tom and Mazzarelli, JJ.
10